HEATTORNEY                GENERAL,

                            TEXAS




Mr. Wallace W. Shropshire           Opinion No. c-136
County Attorney
Travis County                       Re:   Whether the term "batch
Austin, Texas                             cement" in a specialized
                                          motor carrier's certlfi-
Dear Sir:                                 cate includes "cement".
         In a letter dated July 29, 1963, you requested an opinion
of this office,on the following question:
             ,"Cana specialized motor carrier whose cer-
         tificate of convenience and necessity, Issued to
         such carrier by,the Rallroad Commission of',Texas,
         contains the commodity description 'batch cement,.'
         transport under such certificate the commodity
         'cement'?"
         In your brief you referred to an "exhibit D" and argued
that the absence of the term "batch cement" In that exhibit Is
Indicative of the fact that the intention of the applicant should
control. However, in your oplnlon request you nowhere refer to
any particular certificate Issued by the Railroad Commission nor
do you refer to any particular grant of authority under an order
or certificate of the Railroad Commission. As weeinterpret the
question, this department Is merely asked to determine whether
the term "batch cement" as contained In any certificate or au-
thority or order of the Railroad Commission grants authority to
the holder to transport "cement" for hire. Therefore, the
language of this oRlnlon refers to the general meaning of the
term "batch cement and Is not limited to the Interpretation of
any particular certificate or authority or order of the Railroad
Commission.
         Articles 10 and 11 of Vernon's Clvll Statutes contain
general rules relative to the construction of laws. Article 10
contains the following pertinent language:
             "The following rules shall govern In the con-
         struction of all civil statutory enactments:




                              -672-
Mr. Wallace W. Shropshlre, page 2 (c-136   )


             "1 . The ordinary signification shall be
         applied, except words of art or words connected
         with a particular trade or subject matter, when
         they shall have the signification attached to
         them by experts in such art or trade, with refer-
         ence to such subject matter."
         We first address ourselves to the question as to whether
the rules of construction set out by the legislature to govern in
the interpretation of statutes should also be used as an aid in
determining the meaning of words In orders and certificates issued
by the Railroad Commission. Our Supreme Court, In Trapp v. Shell
             145 Tex.'323, 198 S.W.2d ,424 (1946), so held. The
.$!&gggp

             "A rule or order of the Railroad Commission
         made in vl,rtueof a statute,whlch duly authorized
         It should be consldere,dunder the same principles
         as if It were the act of the legislature, for In
         such case the Railroad Commission Is an agency of
         the legislature. . . .'
Inasmuch as the terms under consideration, "batch cement" and
"cement" are words employed by the cement Industry we will deter-
mine whether the words have a "s,ignlflcatlon"attached to them by
experts in such trade.
         The trade association connected with the use of construc-
tion concrete is known as the Portland Cement Assoclatlon and
represents a majority of the manufacturers of construction cement.
Its principle office Is In Chicago but it maintains an office In
Austin, Texas. Portland Cement is the type of cement used In
manufacturing construction concrete and Is not the name ~of any
particular company. This office is Informed by this authority
that the term 'batch cement" has a particular meaning In the trade.
It appears that in some Instances cement Is mlxed with sand, gravel,
or crushed rock at what is termed batching plants. This mixing is
done In accordance with specifications drawn by the engineers
covering the particular job. This batched cement is then trans-
ported to the job site where it Is mixed with water. This "batch-
ed cement' is transported from the batching factory to the job
site In "batch trucks'. It, therefore, seems apparent to this
office that the term "batch cement" has a signification attached
to it by experts In the trade namely that "batch cement" means a
mixture of cement, sand, gravel or crushed rock.




                              -673-
Mr. Wallace W. Shropshlre, page 3 (c-136   )



          This office also considers the fact that the term "batch
 cement' as used In the order of the Commission Instead of the term
"cement"slgnificantin Itself. Another rule of construction Is
that every word used In an enactment is considered to have a mean-
ing . The Railroad Commission, therefore, when they use the words
 "batch cement" must have considered It something different and a-
part from 'cement".

                          SUMMARY
             The term "batch cement" included In an order of
         the Railroad Commission of the State of Texas au-
         thorizing the issuance of a speclallzed,motor carrl-
         errs certificate refers to an aggregate composed of
         cement, sand, gravel or crushed rock.
                                Very truly yours,




NVS:aj:br
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Howard M. Fender
James Strock
APPROVED FOR THR ATTORNEY GENERAL
By: Stanton Stone




                               -674-